Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is an Allowability Notice regarding to Application No. 16/598,108. The claim(s) 1-20 have been examined and fully considered.
Claims 1, 3, 4, 6-8, 10, 12, 14, 16-18, and 20 have been amended. 
Claims 1-20 are pending in Instant Application.
Response to Arguments/Rejections
Applicant’s arguments, see remarks, filed 05/06/2022, with respect to claims 1, 10, 14 and 18 have been fully considered and are persuasive. In this regard, the applicant’s remarks overcomes the 35 U.S.C. § 101, 103 and 112 rejections raised in the previous action; therefore the 35 U.S.C. § 101, 103 and 112 rejections are hereby withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
	For the independent claim(s) 1, 12 and 15, where the claim features
	…the mean historical speed on the target road segment at the first time point during the previous time cycles, a target speed clustering interval on the target road segment at the first time point, and a third time point at which the target road segment enters the target speed clustering interval, the second time point being subsequent to the first time point; [[and]] predicting the moving speed on the target road segment at the second time point by inputting, into a pre-trained road segment speed prediction model, the first moving speed, the plurality of second moving speeds, the mean historical speed on the target road segment at the first time point during the previous time cycles, the target speed clustering interval, and the third time point at which the target road segment enters the target speed clustering interval of the speed prediction feature of the target road segment at the second time point…
when considered these claimed features are novel and non-obvious, in light of the prior art of record, in combination of either individually and/or dependently on other prior art which does not teach the claim features. Therefore, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663